FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2021

                                       No. 04-21-00095-CV

                                     MEAT SUPPLY, LLC,
                                         Appellant

                                                 v.

                                  510 GOOD LATIMER, LLC,
                                          Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-11151
                           Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice


       Appellant’s reply brief is currently due September 7, 2021. On September 3, 2021,
appellant filed an opposed motion requesting an extension of that deadline until October 7, 2021.
After consideration, we GRANT appellant’s motion and ORDER appellant to file its reply brief
by October 7, 2021.


           It is so ORDERED September 13, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT